                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA upon the                    )
relation and for the use of the TENNESSEE            )
VALLEY AUTHORITY,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 3:18-cv-01194
                                                     )       Judge Trauger
ADDITIONAL RIGHTS WITH RESPECT TO                    )
A PREEXISTING EASEMENT AND                           )
RIGHT-OF- WAY OVER LAND IN                           )
MONTGOMERY COUNTY, TENNESSEE,                        )
ET AL.,                                              )
                                                     )
       Defendants.                                   )

                                              ORDER

       This case is either assigned to Judge Trauger or soon will be transferred to her.

       It is hereby ORDERED that a case management conference will be held in Judge Trauger’s

chambers on March 6, 2019 at 1:00 p.m. Lead counsel for all parties shall appear for the case

management conference. No draft case management order need be filed prior to the conference.

       It is so ORDERED.

       Enter this 5th day of February 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
